DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                      Claim Rejections - 35 USC § 102
2. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4. 	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiga et al. (JP2006187176, hereinafter Shiga). 	Regarding claim 1, Shiga discloses an apparatus comprising a seat 1 and magnetic ring 16, wherein said magnetic ring is formed by punching a metal plate, a 
    PNG
    media_image1.png
    492
    524
    media_image1.png
    Greyscale
    
    PNG
    media_image2.png
    438
    771
    media_image2.png
    Greyscale
5. 	Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sullivan (2013/0154397). 	Regarding claim 1, Sullivan discloses an apparatus comprising a seat (See Fig. 8) and magnetic ring 6’, wherein said magnetic ring is formed by punching a metal plate, a long side of a substrate formed of the ring is formed with a plurality of 5integral spaced magnetic teeth 4, one narrow end of said substrate is formed into an engagement tenon 11, and another narrow end thereof an engagement mortise 10 (See Figs. 2 and 2a), said substrate is wound and said tenon is in engagement with said engagement mortise to form into said circular magnetic ring (See Pg. 5, Para. 0114).
    PNG
    media_image3.png
    693
    574
    media_image3.png
    Greyscale
              
    PNG
    media_image4.png
    520
    566
    media_image4.png
    Greyscale
 	Regarding claim 2, 10said substrate of said magnetic ring 6’ is partially exposed when said magnetic ring is in combination with said seat (See Fig. 8).                                                     Conclusion
6. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Dickes (7,816,830) discloses a permanent magnet alternator with segments construction.
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA HOLLINGTON whose telephone number is (571)272-2176.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OCTAVIA HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        1/16/21